Citation Nr: 1041890	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 727			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including 
as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to December 1990. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for prostate cancer.


FINDINGS OF FACT

1.  There is no competent evidence of prostate cancer in service 
or for many years after service.

2.  The Veteran's service personnel records show that he did not 
serve in the Republic of Vietnam; thus, in-service herbicide 
exposure cannot be presumed.

3.  There is no competent evidence which relates the Veteran's 
prostate cancer to active service or any incident of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred during 
service, including as a result of claimed in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The Veteran received notice of the evidence needed to 
substantiate a service connection claim in April 2005.   The 
Veteran did not receive Dingess-compliant notice.  Because his 
claim is being denied in this decision, however, the Board finds 
that the issue of an appropriate effective date is moot and the 
Veteran has not been prejudiced by the lack of Dingess-compliant 
notice.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the claims 
file contains the service treatment records, VA treatment 
records, and private treatment records.  

The Board acknowledges that the Veteran's August 2005 VA 
examination was not adequate for the purpose of addressing his 
service connection claim for prostate cancer as no nexus opinion 
was provided.  Given the facts of this case, however, the Board 
finds that a new VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the record 
contains competent evidence of a current disability or symptoms 
of a current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease manifesting 
during an applicable presumptive period, and an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-connected 
disability.  38 U.S.C.A. § 5103A(d).  In this case, there is no 
competent evidence linking the Veteran's prostate cancer to 
active service.  Nor does the competent evidence show that the 
Veteran was exposed to herbicides during active service such that 
service connection for prostate cancer is warranted on a 
presumptive basis.

The outcome of the Veteran's claim hinges on what occurred, or 
more precisely what did not occur, during active service and the 
Veteran's current disease.  In the absence of evidence 
demonstrating in-service herbicide exposure and evidence 
suggesting that his current disease is related to that exposure 
or some other event of service, a VA examination is not needed.  
Because the evidence of record is sufficient to make a decision 
on the claim, VA is not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a causal 
connection between his disease and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  

In summary, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Law and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303 (2010).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Where a Veteran was exposed to an herbicide agent during active 
military, naval, or air service in the Republic of Vietnam, 
certain diseases, including prostate cancer, shall be service-
connected, even though there is no record of such disease during 
service, where they become manifest to a degree of 10 percent or 
more any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  For the purposes of this section, 
the term "herbicide agent" means a chemical or an herbicide used 
in support of the United States and Allied Military Operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2010).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service include duty or visitation 
in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 
C.F.R. §§ 3.307, 3.313 (2010).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Prostate cancer is among the diseases listed 
in § 3.309 for which presumptive service connection is available 
based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis 

The Veteran maintains that his prostate cancer is related to in-
service Agent Orange exposure during Operation Homecoming in 
Vietnam.  The Board acknowledges initially the Veteran's 
exemplary active service during the Vietnam War.  The Veteran 
served as a Medical Administrative Supervisor and a Physician's 
Assistant.  He received the Philippine Presidential Unit 
Citation, AF Training Ribbon with one oak leaf cluster, Small 
Arms Expert Marksmanship Ribbon, NCO Professional Military 
Education Graduate Ribbon, AF Longevity Service Award Ribbon with 
six oak leaf clusters, AF Overseas Long Tour Ribbon with one oak 
leaf cluster, Humanitarian Service Medal, the National Defense 
Service Medal, AF Good Conduct Medal with five oak leaf clusters, 
AF Organizational Excellence Award, AF Outstanding Unit Award 
with three oak leaf clusters and AF Commendation Medal with four 
oak leaf clusters.  The Veteran's personnel records also note 
that in 1973, "Operation Homecoming was the prime mission which 
occupied [the Veteran's] time and energy." The commendation went 
on to say that the Veteran's tasks were important administrative 
tasks which included messages to the White House.  

The Veteran's DD-214 showed that his first period of Foreign 
Service was in 1964 in Bermuda where he served one year, eleven 
months, and three days.  The Veteran's second period of Foreign 
Service was between December 1970 and August 1973 when he served 
in the Philippines for one year, eleven months, and twenty seven 
days.  The Veteran's period of service from August 1973 to August 
1977 shows no foreign service and, most importantly, indicates 
that the Veteran did not have Indochinese (or Vietnam) service 
since August 5, 1964.  None of the Veteran's DD-214 indicates 
service in the Republic of Vietnam.  The Veteran's last period of 
active service was after the Vietnam War had ended and therefore, 
the presumptive regulations available for Vietnam-era Veterans 
with service in the Republic of Vietnam do not apply for that 
period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2010).  The Board concludes that it is clear 
from a review of the Veteran's service personnel records that he 
did not serve in Vietnam while on active service.  Further, the 
Board notes that, although the Veteran's service personnel 
records clearly show that he participated in Operation 
Homecoming, his involvement was administrative and he was not 
present on Vietnamese soil at any time during service.  

The Veteran submitted evidence from the Internet on Operation 
Homecoming describing the rescue of American prisoners of war 
from Vietnamese soil.  He also submitted four lay statements from 
family members stating that he was "part of a mission designated 
Operation Homecoming."  The Board has no doubt that the Veteran 
was part of Operation Homecoming, as is evidenced by the 
commendation found in his service personnel records; however, 
there is no evidence that his administrative duties required him 
to go to Vietnam, nor is there evidence that he set foot in or 
around Vietnamese soil.  There is no evidence that the Veteran 
served in Vietnam.  The Veteran's claimed herbicide exposure has 
not been otherwise verified.  The Veteran also has not identified 
or submitted any competent evidence, to include a medical nexus, 
which relates his prostate cancer to his claimed in-service 
herbicide exposure.  Nor has he identified or submitted any 
official records which demonstrate that his service required duty 
or visitation in the Republic of Vietnam or in the waters 
offshore at any time during the relevant period of active 
service.  Accordingly, the Board finds that service connection 
for prostate cancer is not warranted on a presumptive service 
connection basis.

The Veteran also is not entitled to service connection for 
prostate cancer on a direct service connection basis.  The 
evidentiary record fails to establish the presence of prostate 
cancer in service or sufficiently proximate to service to suggest 
prostate cancer is in any way related etiologically to service.  
See Combee, 34 F.3d at 1039.  There is no medical opinion linking 
this disease causally to service.  The Board observes that the 
Veteran is a medical technician and a physician's assistant and, 
therefore, is capable of rendering an etiological opinion 
relating his prostate cancer to service; however, the evidence of 
record does not support his claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

While the Veteran relates his disease to service, a review of his 
service treatment records shows no treatment for prostate cancer 
during active service.  The Veteran's May 1962 enlistment 
examination showed him to be in good health.   His separation 
examination dated in November 1990 showed the Veteran's clinical 
evaluation was normal and there were no notations or complaints 
regarding his prostate.  Post service, the first evidence of 
prostate cancer is in 2000, about 10 years after the Veteran 
separated from service.  The records show that the Veteran had 
brachytherapy for cancer of the prostate in April 2000 and there 
were no residual abnormalities.  None of the medical records link 
the Veteran's prostate cancer to service.  

Here, the service treatment records are negative.  There is no 
medical evidence to show that prostate cancer was diagnosed until 
10 years after service.  This gap of time between service and the 
first post-service medical evidence of prostate cancer is, in 
itself, evidence against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered as a 
factor against a service connection claim).  The record also is 
devoid of any medical evidence supporting a nexus between the 
Veteran's prostate cancer and service.  Furthermore, the Veteran 
does not provide a rationale for his opinion, nor has he shown 
himself to have a specialty in oncology.   Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's prostate cancer 
began during, or as the result of, service.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).


ORDER

Entitlement to service connection for prostate cancer, including 
as due to in-service herbicide exposure, is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


